DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2021 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 10-13, 16-19, 22, 27, 29, 32-39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa et al. (US Patent Publication No. 2011/0175832; hereinafter Miyazawa) in view of Zhu (US Patent Publication No. 2013/0278526).
With reference to claim 1, Miyazawa discloses a method of interaction between a user and an electronic device apparatus (100) (Figs. 1-3) having a touch sensitive surface (102) (see paragraphs 64-65), the method comprising:
accessing touch data (t1/P1) produced by an object being proximate to the touch-sensitive surface (102) and sensed by a touch sensor (102B) (see paragraphs 72-73, 110; Figs. 4, 8);
predicting a predicted touch time (t2/P2) for the object contacting the touch-sensitive surface (102) based on the accessed touch data (t1/P1) produced by the object being proximate to the touch-sensitive surface (see paragraphs 110-111; Fig. 8);
for a time window (t1-t7) that starts at the predicted touch time (t1), accessing buffered data for a signal associated with the touch-sensitive surface (in teaching retrieving proximity data from time period T-t1; see paragraphs 114-115; Fig. 8), wherein the time window for accessing the buffered data has a start time that is before a touch event trigger (t2/P2) produced by a physical touch event for the object touching the touch-sensitive surface (in teaching the time window for accessing buffered data begins during proximity detection period (T); see paragraphs 103, 114-115; Fig. 8);
after accessing touch data produced by the object being proximate to the touch-sensitive surface (102) (see paragraphs 73, 103, 110; Figs. 4, 8), producing the touch event trigger (t2/P2) (see paragraphs 110-111), wherein the touch event trigger (t2/P2) is produced by touch circuitry (110) that receives and processes a touch signal for the physical touch event (see paragraphs 73-74; Fig. 3);
accessing additional touch data (slope of the Z coordinate based/movement vector; see paragraphs 105-106) produced by the object touching the touch-sensitive surface and sensed by the touch sensor (102B) (see paragraphs 101, 110-11);
based on the touch data produced by the object being proximate to the touch-sensitive surface (102) or the additional touch data associated with the physical touch event (t3/P3) (see paragraphs 114-115), causing the time window for accessing the buffered data to have an end time that is slightly before the touch event trigger or after such touch even trigger (in teaching accessing of proximity buffered data before the touch event trigger indicating physical touch; see paragraphs 103, 108-111; Fig. 8); and 
determining a touch type (see paragraph 434-435) for the physical touch event based on the additional touch data (Z coordinate based/movement vector) and the data that is accessed between the start and end time of the time window (in teaching preliminary process preformed to detect a tapping or flicking touch event; see paragraphs 101-102, 126-127; Figs. 7, 9).
While disclosing all that is required as explained Miyazawa fails to specifically disclose that the sensor for sensing vibration is a vibro-acoustic sensor or accessing buffered vibro-acoustic data as recited.
Zhu discloses an electronic device (Fig. 6) having a touch screen sensitive surface (Fig. 4), a touch sensor (61) for sensing an object, a vibro-acoustic sensor (62) for sensing vibration with respect to the touch-sensitive surface or imparted into the apparatus (see paragraphs 34-36, 48-49), and accessing buffered vibro-acoustic data associated with the touch-sensitive surface (see paragraph 44; Figs. 1-2)
Therefore, it would have been obvious to one having ordinary skill in the art to allow the usage of accessed buffered vibro-acoustic data generated by a vibro-acoustic sensor similar to that which is taught by Zhu to be carried out in a device similar to that which is taught by Miyazawa to allow for more accurately predict touch input to the surface of the panel for thereby increasing processing time (see Zhu; paragraph 24). 

With reference to claim 27, Miyazawa discloses a machine-readable tangible storage medium having thereon data representing sequences of instructions, which when executed by an electronic device having a touch–sensitive surface (see paragraphs 68-69; Figs. 1-3), cause the electronic device to perform a method comprising the steps of:
accessing touch data (t1/P1) produced by an object being proximate to the touch-sensitive surface (102) and sensed by a touch sensor (102B) (see paragraphs 73, 110; Figs. 4, 8);
predicting a predicted touch time (t2/P2) for the object contacting the touch-sensitive surface (102) based on the accessed touch data (t1/P1) produced by the object being proximate to the touch-sensitive surface (see paragraphs 110-111; Fig. 8);
for a time window (t1-t7) that starts at the predicted touch time (t1), accessing buffered data for a signal associated with the touch-sensitive surface (in teaching retrieving proximity data from time period T-t1; see paragraphs 114-115; Fig. 8), wherein the time window for accessing the buffered data has a start time that is before a touch event trigger (t2/P2) produced by a physical touch event for the object touching the touch-sensitive surface (in teaching the time window for accessing buffered data begins during proximity detection period (T); see paragraphs 103, 114-115; Fig. 8);
after accessing touch data produced by the object being proximate to the touch-sensitive surface (102) (see paragraphs 73, 103, 110; Figs. 4, 8), producing the touch event trigger (t2/P2) (see paragraphs 110-111), wherein the touch event trigger (t2/P2) is produced by touch circuitry (110) that receives and processes a touch signal for the physical touch event (see paragraphs 73-74; Fig. 3);
accessing additional touch data (slope of the Z coordinate based/movement vector; see paragraphs 105-106) produced by the object touching the touch-sensitive surface and sensed by the touch sensor (102B) (see paragraphs 101, 110-11);
based on the touch data produced by the object being proximate to the touch-sensitive surface (102) or the additional touch data associated with the physical touch event (t3/P3) (see paragraphs 114-115), causing the time window for accessing the buffered data to have an end time that is slightly before the touch event trigger or after such touch even trigger (in teaching accessing of proximity buffered data before the touch event trigger indicating physical touch; see paragraphs 103, 108-111; Fig. 8); and 
determining a touch type (see paragraph 434-435) for the physical touch event based on the additional touch data (Z coordinate based/movement vector) and the data that is accessed between the start and end time of the time window (in teaching preliminary process preformed to detect a tapping or flicking touch event; see paragraphs 101-102, 126-127; Figs. 7, 9).
While disclosing all that is required as explained Miyazawa fails to specifically disclose that the sensor for sensing vibration is a vibro-acoustic sensor or accessing buffered vibro-acoustic data as recited.
Zhu discloses an electronic device (Fig. 6) having a touch screen sensitive surface (Fig. 4), a touch sensor (61) for sensing an object, a vibro-acoustic sensor (62) for sensing vibration with respect to the touch-sensitive surface or imparted into the apparatus (see paragraphs 34-36, 48-49), and accessing buffered vibro-acoustic data associated with the touch-sensitive surface (see paragraph 44; Figs. 1-2)
Therefore, it would have been obvious to one having ordinary skill in the art to allow the usage of accessed buffered vibro-acoustic data generated by a vibro-acoustic sensor similar to that which is taught by Zhu to be carried out in a device similar to that which is taught by Miyazawa to allow for more accurately predict touch input to the surface of the panel for thereby increasing processing time (see Zhu; paragraph 24). 
 
With reference to claim 29, Miyazawa discloses an apparatus (100) (Figs. 1-3) comprising:
a touch-sensitive surface (102) (see paragraphs 64-65);
a touch sensor (102B) for sensing an object proximate to the touch-sensitive surface an object touch the touch-sensitive surface and, in response producing a touch signal (see paragraphs 70-73);
touch circuitry for receiving and processing the touch signal from the touch sensor (see paragraphs 68-69, 71; Fig. 3);
a sensor (2) for sensing vibration with respect to the touch-sensitive surface (see paragraphs 48-49);
at least one processor (110) and memory (111, 112) (see paragraphs 68-69: Fig. 3);
	accessing touch data (t1/P1) produced by an object being proximate to the touch-sensitive surface (102) and sensed by a touch sensor (102B) (see paragraphs 73, 110; Figs. 4, 8);
predicting a predicted touch time (t2/P2) for the object contacting the touch-sensitive surface (102) based on the accessed touch data (t1/P1) produced by the object being proximate to the touch-sensitive surface (see paragraphs 110-111; Fig. 8);
for a time window (t1-t7) that starts at the predicted touch time (t1), accessing buffered data for a signal associated with the touch-sensitive surface (in teaching retrieving proximity data from time period T-t1; see paragraphs 114-115; Fig. 8), wherein the time window for accessing the buffered data has a start time that is before a touch event trigger (t2/P2) produced by a physical touch event for the object touching the touch-sensitive surface (in teaching the time window for accessing buffered data begins during proximity detection period (T); see paragraphs 103, 114-115; Fig. 8);
after accessing touch data produced by the object being proximate to the touch-sensitive surface (102) (see paragraphs 73, 103, 110; Figs. 4, 8), producing the touch event trigger (t2/P2) (see paragraphs 110-111), wherein the touch event trigger (t2/P2) is produced by touch circuitry (110) that receives and processes a touch signal for the physical touch event (see paragraphs 73-74; Fig. 3);
accessing additional touch data (slope of the Z coordinate based/movement vector; see paragraphs 105-106) produced by the object touching the touch-sensitive surface and sensed by the touch sensor (102B) (see paragraphs 101, 110-11);
based on the touch data produced by the object being proximate to the touch-sensitive surface (102) or the additional touch data associated with the physical touch event (t3/P3) (see paragraphs 114-115), causing the time window for accessing the buffered data to have an end time that is slightly before the touch event trigger or after such touch even trigger (in teaching accessing of proximity buffered data before the touch event trigger indicating physical touch; see paragraphs 103, 108-111; Fig. 8); and 
determining a touch type (see paragraph 434-435) for the physical touch event based on the additional touch data (Z coordinate based/movement vector) and the data that is accessed between the start and end time of the time window (in teaching preliminary process preformed to detect a tapping or flicking touch event; see paragraphs 101-102, 126-127; Figs. 7, 9).
While disclosing all that is required as explained Miyazawa fails to specifically disclose that the sensor for sensing vibration is a vibro-acoustic sensor or accessing buffered vibro-acoustic data as recited.
Zhu discloses an electronic device (Fig. 6) having a touch screen sensitive surface (Fig. 4), a touch sensor (61) for sensing an object, a vibro-acoustic sensor (62) for sensing vibration with respect to the touch-sensitive surface or imparted into the apparatus (see paragraphs 34-36, 48-49), and accessing buffered vibro-acoustic data associated with the touch-sensitive surface (see paragraph 44; Figs. 1-2)
Therefore, it would have been obvious to one having ordinary skill in the art to allow the usage of accessed buffered vibro-acoustic data generated by a vibro-acoustic sensor similar to that which is taught by Zhu to be carried out in a device similar to that which is taught by Miyazawa to allow for more accurately predict touch input to the surface of the panel for thereby increasing processing time (see Zhu; paragraph 24). 

With reference to claim 5, Miyazawa and Zhu disclose all that is required as explained above to claim 1, wherein Miyazawa further discloses that the object is a finger or instrument in proximity to the touch-sensitive surface (see paragraphs 65; Fig. 4).

With reference to claims 10 and 32, Miyazawa and Zhu disclose all that is required as explained above to claim 1 or 29, wherein Miyazawa further discloses that the end time of the time window is associated with the touch even trigger (t2/P2) (see paragraphs 113-114; Fig. 8).

With reference to claims 11 and 33, Miyazawa and Zhu disclose all that is required as explained above to claim 1 or 29, wherein Zhu further discloses that wherein the vibro-acoustic data includes vibration data caused by the physical touch event (see paragraph 36; Fig. 2, 4).

With reference to claims 12 and 34, Miyazawa and Zhu disclose all that is required as explained above to claim 1 or 29, wherein Zhu further discloses that wherein the vibro-acoustic data includes acoustic data caused by the physical touch event (see paragraphs 22, 40).

With reference to claims 13 and 35, Miyazawa and Zhu disclose all that is required as explained above to claim 1 or 29, wherein Zhu further discloses that wherein the determining the touch type comprises:
extracting features from the additional touch data  and vibro-acoustic data (see paragraphs 40, 43); and
classifying the features to determine a touch type for the physical touch event (see paragraph 44-45).

With reference to claims 16 and 36, Miyazawa and Zhu disclose all that is required as explained above to claim 13 or 35, wherein Miyazawa further discloses that wherein the features include at least one feature based on a pressure (force sensor; 300) of the physical touch event (see paragraphs 249-250; Fig. 17)
With reference to claims 17 and 37, Miyazawa and Zhu disclose all that is required as explained above to claim 13 or 35, wherein Miyazawa further discloses features from the touch data includes at least one feature based on a capacitance of the physical touch event (see paragraph 71).

With reference to claims 18 and 38, Miyazawa and Zhu disclose all that is required as explained above to claim 13 or 35, wherein Miyazawa further discloses that the features include at least one feature based on a time domain representation of the sensor data or on a derivative of the time domain representation of the sensor data (see paragraph 103; Figure 8).

With reference to claims 19 and 39, Miyazawa and Zhu disclose all that is required as explained above with reference to claim 13 or 35, wherein Miyazawa further discloses that the features include at least one feature based on a frequency domain representation of the sensor data or on a derivative of the time domain representation of the sensor data (in teaching proximity and touch position detection over the interval of a constant time T used to generate sensed position data; see paragraphs 103-105; Fig. 8).

With reference to claims 22 and 42, Miyazawa and Zhu disclose all that is required as explained above with reference to claim 13 or 35, wherein Miyazawa further discloses that the features include at least one feature based on a statistical value of the sensor data (see paragraphs 17-19).


Claims 20-21 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa and Zhu as applied to claim 13 or 35 above, and further in view of Harrison (WIPO 2013/059488).
With reference to claims 20 and 40, Miyazawa and Zhu disclose all that is required as explained above with reference to claim 13 or 35, however fail to disclose an extracted feature of the touch data is based on powers in different bands of a frequency domain as recited.
Harrison discloses an electronic device including a touch-sensitive surface configured to generate a touch event when an object touches the touch sensitive surface capable of detecting the onset of a touch and a touch event classifier configured to classify the touch event (see abstract), wherein touch sensor data of the user touch interactions include at least one feature based on powers in different bands of a frequency domain representation of the sensor data or of a derivative of powers in different frequency bands of a frequency domain representation of the sensor data (page 10, lines 3-9; Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a frequency domain similar to that which is taught by Harrison to be carried out in a device similar to that which is taught by Miyazawa and Zhu to thereby reduce processing time by focusing calculations on a specific frequency band to thereby provide classification of the extracted frequency band (see Harrison page 10; lines 16-20).

With reference to claims 21 and 41, Miyazawa and Zhu disclose all that is required as explained above with reference to claim 13 or 35, wherein Harrison further discloses that the features include at least one feature based on a ratio of powers in different bands of a frequency domain representation of the vibro-acoustic data or of a derivative of a ratio of powers in different bands of a frequency domain representation of the vibro-acoustic data (page 10, lines 3-9; Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a frequency domain similar to that which is taught by Harrison to be carried out in a device similar to that which is taught by Miyazawa and Zhu to thereby reduce processing time by focusing calculations on a specific frequency band to thereby provide classification of the extracted frequency band (see Harrison page 10; lines 16-20).


Claims 6, 25, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa and Zhu as applied to claim 1 or 29 above, and further in view of Bajaj et al. (US Patent Publication No. 2014/0009401; hereinafter Bajaj).
With reference to claims 25 or 44, Miyazawa and Zhu disclose all that is required as explained above to claim 1 or 29, however fail to disclose a first action and a second action executed for a first touch type and a second touch type as recited.
Bajaj discloses an input apparatus (300) capable of executing an action (140, 150) on the electronic device in response to the physical touch event and the touch type (110), wherein a first action (140) is executed for a first touch type (soft touch) and a second action (150), which differs from the first action (140), is executed for a second touch type (hard touch) (see paragraphs 27, 32-34; Figs. 1, 3).
Therefore, it would have been obvious to allow the usage of a first and second touch type for performing different actions similar to that which is taught by Bajaj to be carried out in a device similar to that which is taught by Miyazawa and Zhu in order to enhance functionality of the touch screen by increasing productivity of the user due to the corresponding enhanced functionality (see Bajaj; paragraph 26).

With reference to claims 6 and 45-46, Miyazawa and Zhu disclose all that is required as explained above to claim 1 or 29, however fail to disclose the touch type as recited.
Bajaj further discloses wherein the object is a finger pad, knuckle, or fingernail and determining the touch type comprises determining whether the object is a finger pad (soft touch), a knuckle, or a fingernail (hard touch) (see paragraph 27).


Claims 23 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa and Zhu as applied to claims 13 or 35 above, and further in view of Sasaki (US Patent Publication No. 2013/0215070).
With reference to claims 23 and 43, Miyazawa and Zhu disclose all that is required as explained above to claim 13 or 35, however fail to disclose the recited features of the vibro-acoustic data.
Sasaki discloses a touch panel display device capable of determining touch data wherein features of the touch input are calculated wherein the features include at least one feature based on at least one of the following for the vibro-acoustic data: skewness, dispersion, root mean square, zero crossing, power sum, range, average value, center of mass and standard deviation (in teaching average value; see paragraph 44).
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of features for classifying touch type similar to that which is taught by Sasaki to be carried out in a device similar to that which is taught by Miyazawa and Zhu to thereby provide more accurate touch output (see Sasaki; paragraph 13).


Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. The applicant argues that Miyazawa and Sasaki fail to disclose the claimed features.  Specifically, the applicant argues Miyazawa fails to disclose accessing and using buffered vibro-acoustic data for a time window that starts at the predicted touch time and touch data from a touch sensor as recited. The examiner finds that Miyazawa discloses accessing buffered data for a signal associated with the touch sensitive surface (102B), wherein the touch panel is arranged to have a plurality of electrostatic sensor for generating output values depending on the capacity varying as a conductor approaches the operation surfaces (see paragraph 71), wherein the CPU (110), acquires the varied output values of the sensors and the positions of the sensors from the touch panel (102B) (see paragraph 73).  Therefore, the examiner finds that Miyazawa discloses accessing buffered data for a time window that starts at the predicted touch time and touch data from a touch sensor as recited.  Arguments directed to Sasaki are hereby moot based on the newly cited references.  For these reasons Miyazawa has been maintained.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TAKASHIMA (US2007/0097073) discloses an electronic apparatus capable of detecting vibro-acoustic data from contact by a user on a display screen (see abstract, paragraphs 26-39, Figs. 1-3).
MICHAELIS et al. (US2011/0248927) discloses a touchscreen device capable of distinguishing between a fingernail and a palm-side fingertip press as binary distinctions in order to perform different functions (see abstract; Figs. 1-4).
IGARASHI et al. (US2014/0184551) discloses an input touch panel device which detects proximity or contact of a detection target, wherein a threshold values managing unit calculates the ratio of the capacitance value of the current detection at the present time by the touch panel to that of the preceding detection before the present time (see abstract; paragraphs 46-52; Figs. 1-5).
TAKANO (US2015/0177907) discloses a control unit of an electronic apparatus capable of detecting touch based on a time prior to and after the actual touch to the touch screen of the electronic apparatus (see abstract, paragraphs 57-61; Figs. 1-6).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on M0n.-Fri. 7:00am-3:00am.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. D. E./
Examiner, Art Unit 2625
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625